Citation Nr: 1206411	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  04-24 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as scoliosis of the lumbar spine. 

2.  Entitlement to service connection for a mental disorder, claimed as an anxiety disorder. 

3.  Entitlement to an initial compensable evaluation for otitis media. 

4.  Entitlement to an initial disability rating in excess of 30 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to October 1996. 

These matters were last before the Board of Veterans' Appeals (Board) in July 2010, on appeal of decisions by the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  A February 2004 rating decision denied entitlement to service connection for asthma, otitis media, an anxiety disorder, and a low back disability.  A May 2006 rating decision granted entitlement to service connection for asthma and otitis media, assigning 30 percent (asthma) and noncompensable (otitis media) disability ratings, effective May 30, 2003.  The Board remanded the claims for further development. 

In March 2010, the Veteran, accompanied by her authorized representative, appeared at a hearing held before the undersigned Veterans Law Judge in Pittsburgh, Pennsylvania.  A transcript of that hearing has been associated with the claims file.  This case was previously remanded in July 2010 for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

While the Board regrets further delaying appellate review, this case must again be returned to the RO for further development.  In an October 2011 statement, the Veteran indicated that she had received additional treatment for all of the disabilities on appeal at the Pittsburgh, Pennsylvania VA Medical Center (VAMC) since her Board hearing.  Moreover in the July 2010 remand, the Board directed the RO to obtain any additional VA treatment records.  Unfortunately, other than an April 2011 PFT assessment, the most recent VA treatment records associated with the claims file are from March 2010 prior to the Board hearing.  Further, review of the Virtual VA paperless claims processing system (Virtual VA) also shows that no additional treatment records have been associated with the Veteran's record.  Importantly, a review of the claims file also appears to show gaps in the Veteran's treatment records as well.  For instance, although the Veteran has had continuous treatment at the VAMC, there appears to be no treatment records in the claims file from April 2006 to February 2009 or prior to June 2002.  As VA medical records are constructively of record and must be obtained, in order to comply with the Board's prior remand, the RO should associate VA treatment records from March 2010 to the present, from April 2006 to February 2009 and prior to June 2002 from the VAMC with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992); Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  
    
Moreover, with respect to the issue of entitlement to service connection for low back disability, in its July 2010 remand, the Board directed the RO to afford the Veteran a VA examination and provide an etiological opinion.  The examination was to specifically address the following: the Veteran's testimony that her back symptoms began during training for auxiliary security forces and military police duties; the 2006 examiner's opinion that the disability began during the time of her service, but was not related to service; and the in-service diagnosis of slight dextroscoliosis (and discuss whether that diagnosis is likely related to any past and current pain).  The Veteran was afforded an examination in November 2010.  The examiner diagnosed chronic myofascial low back pain with mild disc bulges and opined that this disability did not originate nor was it aggravated in service because there was no indication of trauma or indication of relationship.  The examiner indicated that the Veteran did have mild thoracolumbar dextroscoliosis, but this was developmental in origin and not secondary to military service.  However, in July 1990, the VA's General Counsel issued an opinion, which held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Further, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.  Accordingly, given that the November 2010 examiner indicated that the Veteran's low back disability was of developmental origin, but did not clearly address whether the incidents of low back pain documented in service constituted aggravation or a superimposed injury of the Veteran's low back disability, the Board finds that this issue must be returned for further clarification.  

Lastly, the RO should ensure that the Veteran has been provided sufficient VCAA notice with respect to these issues under 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied.  See also 38 C.F.R.  § 3.159.

2.  The RO should associate VA treatment records from March 2010 to the present, from April 2006 to February 2009 and prior to June 2002 from the VAMC with the Veteran's record. 

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of the claimed low back disability.  It is imperative that the claims folder, to include all service treatment records, be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should clearly delineate all current disabilities of the low back.  After reviewing the claims file and examining the Veteran, for every disability identified, the examiner should offer an opinion as to the following:

(a)  Is the Veteran's low back disability an acquired disability, a congenital or developmental disease or a congenital or developmental defect?

(b)  If the examiner determines that the Veteran has a congenital or developmental disease of the low back, was such congenital or developmental disease aggravated in service?  

(c)  If the examiner determines that the Veteran has a congenital or developmental defect of the back, was such congenital or development defect subject to a superimposed disease or injury that occurred in service?

(d)  If the examiner determines that the Veteran has a current acquired low back disability, is such disability causally related to service?  

A detailed rationale should be provided for all opinions expressed.  The examiner should specifically address the following: the Veteran's testimony that her back symptoms began during training for auxiliary security forces and military police duties; the 2006 examiner's opinion that the disability began during the time of her service, but was not related to service; the documented in-service incidents of low back pain; and the in-service diagnosis of slight dextroscoliosis

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


